Citation Nr: 0815855	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-02 380	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for metastatic squamous 
cell carcinoma of the right tonsil (claimed as throat cancer) 
based on herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969, including a period of active duty in the Republic of 
Vietnam during the Vietnam War.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office that denied the 
veteran's claim of entitlement to service connection for 
metastatic squamous cell carcinoma of the right tonsil 
(claimed as throat cancer) based on herbicide exposure.  The 
veteran testified before the Board at a hearing that was held 
at the RO in April 2004.

In August 2005, the Board denied the veteran's claim.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2007 
Order, the Court remanded the claims to the Board for 
readjudication in accordance with a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The requirements of VA's duty to notify and assist the 
claimant have not been met. 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  With respect to notice, the pertinent 
statute provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a).

A review of the claims folder shows that sufficient notice 
complying with the notice requirements has not been sent to 
the appellant.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Specifically, while correspondence was sent to the appellant 
by the RO in November 2003, this correspondence was 
insufficient in that it did not adequately inform the 
appellant as to the evidence VA had already obtained, the 
evidence needed to substantiate the claim, the evidence VA 
would attempt to obtain on the appellant's behalf, the 
evidence that the appellant had in his possession that he 
should submit in support of his claim.  Therefore, a remand 
is required in order to allow for sufficient notice to the 
appellant.  The Board regrets the additional delay that will 
result from this remand, but finds it necessary in order to 
ensure that the appellant has received all notice required by 
law.

The veteran contends that he developed cancer of the right 
tonsil as a result of exposure to herbicide agents in 
Vietnam.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In April 2004 
testimony before the Board, the veteran asserted that he had 
been told by various physicians that his right tonsil cancer 
likely developed as a result of exposure to herbicide agents 
during service.  The veteran has also submitted medical 
articles describing a relationship between exposure to 
herbicide agents, including Agent Orange, and the subsequent 
development of cancers of the head and neck.  To date, 
however, there is no record, aside from the veteran's 
testimony, of any physician opining as to a relationship 
between the veteran's history of exposure to herbicide agents 
and his development of keratinizing squamous cell carcinoma 
of the right tonsil.  As it is unclear to the Board whether 
it is as likely as not that the veteran's right tonsil cancer 
developed as a result of exposure to herbicide agents, the 
Board finds that a remand for an examination and opinion is 
necessary in order to fairly address the merits of his claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for entitlement 
to service connection for metastatic 
squamous cell carcinoma of the right 
tonsil (claimed as throat cancer) based 
on herbicide exposure, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  The notice should also ask 
the appellant to provide any evidence 
in his possession that pertains to the 
claim.  The notice must comply with 38 
U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and any applicable legal 
precedent.  Allow the appropriate time 
for response.

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining whether it is as likely as 
not (50 percent probability or greater) 
that the veteran developed cancer of 
the right tonsil as a result of 
exposure to herbicide agents in 
Vietnam.  In this regard, the examiner 
should specifically address the medical 
literature submitted by the veteran in 
determining whether the veteran has 
been diagnosed with a form of cancer 
that has been shown to have a positive 
correlation with exposure to herbicide 
agents.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  The 
rationale for all opinions must be 
provided.

3.  Then, readjudicate the veteran's 
claim for service connection for 
metastatic squamous cell carcinoma of 
the right tonsil (claimed as throat 
cancer) based on herbicide exposure.  
If any action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow an appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

